WILKINS, Justice
(dissenting).
I respectfully dissent.
The issue here is whether a court in this State has authority to extend the probationary period beyond the maximum period of imprisonment or incarceration for an offense. I do not believe our courts have such authority, without a legislative act *1122specifically investing them with power to do so.1
The two principal pertinent statutes in this matter are: Utah Code Annotated Sec. 77-35-17 (1953) which provides:
Upon a plea of guilty or conviction of any crime or offense, if it appears compatible with the public interest, the court having jurisdiction may suspend the imposition or the execution of sentence and may place the defendant on probation for such period of time as the court shall determine. [Emphasis added.]
and Utah Code Ann. 76-3-201 (Supp.1975), which states:
(1) Within the limits prescribed by this chapter, a court may sentence a person adjudged guilty of an offense to any one of the following sentences or combination of such sentences:
(a) To pay a fine; or
(b) To removal from and/or disqualification of public or private office; or
(e) To probation; or
(d) To imprisonment; or
(e) To death. [Emphasis added.]
It should be made clear that the issue here is not whether a state legislature may set terms of probation in excess of the statutory maximum term of imprisonment for the offense involved. A legislature may do so, absent a constitutional proscription, without violating a defendant’s right to due process. See for example, the California Penal Code Sec. 1203(a), which permits a misdemeanant who could only be imprisoned for ninety days to be placed on probation for up to three years. But the legislature, not a court should extend the probationary period beyond the maximum period of incarceration if that extension is to be proper.
If Sec. 77-35-17, supra, were the single statute relating to probation, I believe, for the reasons stated above, that the probationary period could not exceed the maximum period of incarceration. But an additional reason exists here. I submit that a reading of the two Utah statutes, supra, (and other statutes noted infra) impelís an interpretation that the Utah Legislature has placed a limitation on the earlier language of Sec. 77-35-17, supra, that the defendant may be placed on probation “for such period of time as the court shall determine” by the recent pronouncement in Sec. 76-3-201, supra, that probation (as well as other sentences) must occur “within the limits prescribed by this chapter”, which designates the penalty for a class B Misdemeanor as imprisonment for a term not exceeding six months2 and a fine not exceeding $299.3 Though the offense in this matter is found in another part of the Utah Code Ann., namely Sec. 5S — 37—8(2)(b)(i), (Supp.1975), that offense is a class B misdemeanor, and, hence, the conclusion for the proposition stated previously that the Utah Legislature has limited the period of time of probation remains, I believe, unattenuated.
The decision of the District Court should therefore be reversed and this case remanded for the purpose of vacating the judgment and sentence heretofore imposed.
HALL, J., does not participate herein.

. See In re Carroll, 91 Kan. 395, 137 P. 975 (1914), which was followed in Simons v. Walston, 123 Kan. 574, 255 P. 975 (1927). The Supreme Court of Kansas in Carroll said: “. . . Although the statute relating to (probation) granted by police judges does not expressly declare a limit, one is doubtless contemplated, and since provision is made for imprisonment for a fixed time, that should be regarded as the limit of time for the termination of a (probation) . ” Later, in 1947, the Kansas Legislature amended the statute, thus superseding Carroll.


. Utah Code Ann. Sec. 75-3-204 (Supp.1975).


. Utah Code Ann. Sec. 76-3-301 (Supp.1975).